Citation Nr: 0816900	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  07-24 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee condition.

2.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to October 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which declined to reopen the 
veteran's claim for service connection for a right knee 
condition.

In December 2007, the veteran presented testimony at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
in the record.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The veteran's claim for service connection for a right knee 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a July 1967 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for a 
right knee condition.  The veteran was notified of the 
decision and of his appellate rights.  However, the veteran 
failed to file a notice of disagreement (NOD) within one year 
of the rating decision.

2.  Evidence added to the record since the July 1967 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for a right knee condition.


CONCLUSIONS OF LAW

1.  The July 1967 rating decision, denying service connection 
for a right knee condition, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has been received since the 
July 1967 rating decision sufficient to reopen the veteran's 
claim for service connection for a right knee condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

In the present case, the Board concludes that it is not 
precluded from adjudicating whether to reopen the appellant's 
service connection claim for a right knee condition, without 
first deciding whether the VA's notice and assist 
requirements have been satisfied with respect to the issue of 
new and material evidence.  This is so because the Board is 
taking action favorable to the appellant in reopening his 
service connection claim for a right knee condition, and the 
decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a right 
knee condition.  Whether new and material evidence has been 
presented is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

In this regard, the RO denied service connection for a right 
knee condition in July 1967, noting that the veteran's right 
knee condition resulted from a pre-service injury, and that 
there was no incident in service that caused any increase in 
severity to the veteran's pre-existing right knee condition.  
The veteran did not submit a NOD.  Therefore, the July 1967 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.1103.  In August 2005, the veteran asked to 
reopen his claim for service connection and the RO, in a June 
2006 rating decision, the subject of this appeal, continued 
the denial of the veteran's claim for service connection for 
a right knee condition and noted that the veteran had not 
submitted new and material evidence.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Second, once 
the definition of new and material evidence is satisfied and 
the claim is reopened, the Board may then determine whether 
the duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  38 U.S.C.A. §§ 5108, 5103A(f) (West 
2002).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In the July 1967 rating decision, the RO determined that the 
veteran had a pre-service injury, and that there was no 
incident in service that caused any increase in the severity 
of that pre-existing disability.  

Private medical records received in support of the veteran's 
application to reopen the previously denied claim for service 
connection for a right knee disability, reflect an assessment 
of severe right knee osteoarthritis.  

In December 2007, the veteran alleged at the aforementioned 
hearing that one of his comrades had accidentally tripped him 
during a double-timing drill during physical training (PT), 
and that the veteran had landed on his knee, had heard it 
pop, and was subsequently discharged from service as a result 
of this injury.  The credibility of this evidence is presumed 
for the purpose of determining whether it is new and 
material.  See Justus, supra.  This evidence is clearly new, 
in that it is not redundant of other evidence considered in 
the July 1967 rating decision.  Moreover, the evidence is 
material to the issue under consideration, as the new 
evidence goes to whether the veteran's right knee injury was 
aggravated by an in-service increase in disability.  

At minimum, the record establishes that right knee 
manifestations shown during service are still currently 
shown.  Essentially, the new evidence is relevant to the 
matters of aggravation of a pre-service disorder.

Moreover, the Board points out that there has been a change 
in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

Under a line of cases including Spencer v. Brown, 17 F.3d. 
368, 371-2 (1994), Routen v. West, 142 F.3d 1434, 1141-2 
(Fed. Cir. 1998), Boggs v. West, 11 Vet. App. 334, 342 
(1998), and Anglin v. West, 11 Vet. App. 361, 368 (1998), a 
new VA regulation may create a new basis for entitlement or, 
in effect, a new cause of action.  In this case, there has 
not actually been a new VA regulation issued which creates a 
new basis for a claim based upon aggravation.  Therefore, 
while perhaps not a basis in and of itself to reopen the 
claim, the combination of the appellant's in-service and 
post-service history of a right knee disability, coupled with 
the change in the interpretation of the applicable law, 
supports the reopening of the claim.

In essence, in connection with evidence previously assembled, 
the new private medical records and the recent change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness relate to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for a right knee disability.  See 38 
C.F.R. § 3.156(a).  Therefore, in light of the submission of 
new and material evidence, the veteran's previously denied 
claim for service connection for a right knee disability is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for a right knee 
condition has been received, and the claim is reopened.  To 
this extent, the appeal is granted.


REMAND

The veteran seeks service connection for his right knee 
condition, which he contends was aggravated by an accidental 
tripping incident during a double-timing PT drill at some 
time between August 1966 and October 1966.

The VA has a duty to provide a veteran with a VA examination 
when (1) the claimant has a current disability, or persistent 
or recurrent symptoms of disability, and (2) the disability 
or symptoms may be associated with the claimant's active 
service, but (3) there is insufficient medical evidence for 
the VA to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2).  Here, the veteran's diagnosis of a right knee 
disability by two private physicians, G. D. Barham, M.D., in 
June 1999, and M. S.. McGuire, M.D., in May 2006, provides 
evidence of a current disability.  The veteran's November 
2000 magnetic resonance imaging (MRI) by Dr. Barham provides 
further evidence of the veteran's current right knee 
condition.  In addition, the veteran's testimony at his 
December 2007 hearing that he aggravated his right knee 
injury during a double-timing drill during PT, that he landed 
on his knee and heard it pop, and that he was subsequently 
discharged from service as a result of this injury, provides 
the allegation that his right knee symptoms may be associated 
with service.  Further, the veteran's service medical records 
from September 1966 confirm that the veteran was considered 
not qualified for further military service based in part on 
an effusion of his right knee joint, and his October 1966 
Separation of Personnel letter confirms that he was honorably 
discharged due to a physical disability.  Since there is 
insufficient medical evidence to make a decision on the 
claim, this case is remanded so that the veteran can receive 
a VA examination to determine the etiology of his right knee 
condition.

The examination should address the question of aggravation of 
preexisting conditions of the veteran's right knee.  The 
examination should also address whether the presumption of 
soundness is rebutted in this instance, because the veteran's 
right knee disorder was not noted on entry, although the 
veteran did acknowledge it to Dr. Barham in June 1999, to Dr. 
McGuire in May 2006, and to the Board in his December 2007 
hearing.  The veteran's service connection claim regarding 
preexisting conditions is governed by the holding in Wagner, 
supra.  In that case, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) held that the 
correct standard for rebutting the presumption of soundness 
requires that the VA show by clear and unmistakable evidence 
that (1) the appellant's disability existed prior to service 
and (2) that the preexisting disability was not aggravated 
during service.  Generally, a preexisting injury or disease 
will be considered to have been aggravated by active service 
where there was an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability was due to the natural progress of the disease; 
however, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
the AOJ must also send the veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Contact the veteran to determine the 
names, addresses, and dates of treatments 
of all VA and private medical care 
providers who treated his right knee 
condition since service separation.  After 
securing the necessary release(s), obtain 
these records.  All correspondence, as 
well as any treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (2007).

3.  After completion of 1 and 2 above, the 
veteran should be afforded a VA orthopedic 
examination by an appropriate specialist 
to ascertain the current nature, severity, 
and etiology of his right knee condition.  
The claims file, this remand, and the 
veteran's treatment records should be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.

The examiner should offer an opinion as to 
(1) whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's right knee condition began 
during his active service or is 
etiologically related to the veteran's 
service; (2) whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's right knee 
condition pre-existed his service, and, if 
so, was aggravated (worsened) by his 
service; (3) if aggravation is found 
during his service, whether the 
aggravation constitutes an increase in 
disability beyond the natural progression 
of the disease; and (4) the current status 
of the veteran's right knee condition.

4.  After completion of 1 through 3 above, 
the AOJ should readjudicate the 
appellant's claim for service connection 
for a right knee disability, to include 
consideration of the holding in Wagner, 
supra.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case which 
fully sets forth the controlling law and 
regulations pertinent to the appeal, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purpose of this remand is to further develop the 
veteran's claim.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


